Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 18, 2016

                                     No. 04-16-00134-CR

                                   Edward J. NAVARRO,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0482-CR-B
                         The Honorable William Old, Judge Presiding


                                       ORDER

       The reporter’s record was due to be filed with this court on April 4, 2016. See TEX. R.
APP. P. 35.1. On April 14, 2016, court reporter Patricia M. Wagner filed a notification of late
record. She advised the court the record would comprise approximately 500–1,000 pages; she
requested an extension of time to file the reporter’s record until June 3, 2016. The request is
GRANTED IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty
days).
       The reporter’s record is due on May 4, 2016. See id.
        If the reporter’s record is not filed with this court by the due date, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court